Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of “phosphate anion” salting out inhibitor, drawn to claim 12, in the reply filed on 29 October 2021 is acknowledged.  Accordingly, claims 1-9 and 12-20 are under examination.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant may note that the Species Election requirement would be withdrawn if the corresponding allowable claims below are incorporated into the independent claims.

Allowable Subject Matter
Claims 5, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and/or 6 can also be incorporated into independent claim 19.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eluru (WO 2017/131704) (published 3 August 2017; naming other Inventors Garaje and Salla) (also US Publication 2018/0362830).
Applicant may note that claims 5 and 6 do not face Prior Art rejections over Eluru.
Regarding independent claim 1, Eluru discloses A method (abstract “gravel packing a wellbore penetrating a subterranean formation”) comprising: 
introducing a treatment fluid ([00041] “The gravel packing fluids of the present invention may be introduced into a formation in a variety of ways”) comprising an aqueous base fluid ([00027] “the gravel packing fluids of the present invention include an aqueous carrier fluid”), a salting out inhibitor ([00026] “the gravel packing fluids and methods of the present invention use hydroxypropyl starch phosphate” = salting out inhibitor as defined by Applicant), a gelling agent ([00026] “hydroxypropyl starch phosphate […] as a gelling agent”), and one or more salts ([00027] “Salts may be added to the water source to provide a brine to produce a treatment fluid having a desired density or other characteristics”) into at least a portion of a subterranean formation, wherein the salting out inhibitor is selected from the group consisting of: an oligomer comprising one or more quaternary ammonium cations, a polymer comprising one or more quaternary ammonium cations, a source of one or more phosphate anions, and any combination thereof (i.e., by virtue of being “hydroxypropyl starch phosphate”).
Regarding the “salting out inhibitor,” Applicant is reminded note that the claimed features are being interpreted under the Broadest Reasonable Interpretation standard of claim construction utilized by a hydroxyl propyl starch phosphate, and any combination thereof” (p.6, lines 7-9).  Furthermore, there is nothing in the claim that distinguishes the salting out inhibitor from the gelling agent.  Accordingly, by providing hydroxypropyl starch phosphate, Eluru appears to provide both elements.
Moreover, since Eluru discloses the same composition as claimed (hydroxypropyl starch phosphate), the fluid, if subjected to testing, would act in the same manner as claimed, i.e., it would be capable of demonstrating that the hydroxypropyl starch phosphate is a “salting out inhibitor” (e.g., p.5, lines 8-10 allowing for use of gelling agents with fluid with higher salt concentrations without “salting out” or precipitation of the gelling agent).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC § 102 and § 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102."  See MPEP 2112 (III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claims 2 and 3, Eluru discloses:
(claim 2) wherein the treatment fluid comprises a gravel material (e.g., [00038] “Any of a variety of conventional particulate agents may be employed with the gravel packing fluid compositions”); and/or
(claim 3) further comprising allowing the gravel material to form at least a portion of a gravel pack in at least the portion of the subterranean formation (e.g., [00039] “contacting 
Regarding claim 7, Eluru discloses wherein the one or more salts are present in the treatment fluid in an amount of from about 8.5 lb/gal to about 14.5 lb/gal (e.g., [00047] “To prepare a gravel packing fluid, 4 grams of hydroxypropyl starch phosphate was dissolved in a 9.2 ppg sodium bromide aqueous solution (-16% NaBr)”; 9.2 ppg = 9.2 lb/gal).
Applicant may note that Eluru further discloses “The aqueous carrier fluid generally includes fresh water, salt water, or a brine (e.g., a saturated salt water) […] One of ordinary skill in the art recognizes the appropriate concentration of a particular salt to achieve a desired density given factors such as environmental regulations” ([00027]).  Accordingly, even if it were somehow found that Eluru fails to disclose this concentration range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eluru to include an “appropriate concentration of a particular salt” such as 8.5-14.5 lb/gal, in order to “achieve a desired density.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 8, Eluru discloses wherein the one or more salts are selected from the group consisting of: an alkali metal halide salt, an alkaline earth metal halide salt, and any combination thereof ([00027] “Examples of suitable salts include potassium chloride, sodium chloride, lithium chloride, potassium bromide, sodium bromide, lithium bromide, ammonium chloride, cesium formate, potassium formate, sodium formate, sodium nitrate, calcium bromide, calcium chloride, zinc bromide, zinc chloride and sodium chloride”).
Regarding claim 12, Eluru discloses wherein the salting out inhibitor comprises an ester of phosphonic acid ([00026] “the gravel packing fluids and methods of the present invention use hydroxypropyl starch phosphate”; this is an ester of phosphonic acid and hydroxypropyl starch).
Regarding independent claim 19, Eluru discloses A system (abstract “gravel packing a wellbore penetrating a subterranean formation”) comprising: 
a treatment fluid ([00041] “The gravel packing fluids of the present invention may be introduced into a formation in a variety of ways”) comprising an aqueous base fluid ([00027] “the gravel packing fluids of the present invention include an aqueous carrier fluid”), a salting out inhibitor ([00026] “the gravel packing fluids and methods of the present invention use hydroxypropyl starch phosphate” = salting out inhibitor as defined by Applicant), a gelling agent ([00026] “hydroxypropyl starch phosphate […] as a gelling agent”), one or more salts ([00027] “Salts may be added to the water source to provide a brine to produce a treatment fluid having a desired density or other characteristics”), and a gravel material (e.g., [00038] “Any of a variety of conventional particulate agents may be employed with the gravel packing fluid compositions”), wherein the salting out inhibitor is selected from the group consisting of: an oligomer comprising one or more quaternary ammonium cations, a polymer comprising one or more quaternary ammonium cations, a source of one or more phosphate anions, and any combination thereof (i.e., by virtue of being “hydroxypropyl starch phosphate”); 
a production tubing (e.g., [00043] “the casing which extends through the permeable production zone is perforated near the top and again near the bottom of the producing zone after which a tubing string equipped with a back-off connection”); 
a screen coupled to the production tubing (e.g., [00043] “the tubing can be pulled after packing and having a screen or perforated liner attached to it at the end is run”); and 
a pumping system fluidically coupled to the production tubing, wherein the pumping system is capable of pumping the gravel packing fluid through the production tubing (e.g., [00024] “A working or service fluid source 52, such as a storage tank or vessel, may supply a working fluid 54 that can be pumped to the upper end of tubing string 30 from which the working fluid 54 can flow through tubing string 30”).
As in independent claim 1, since Eluru discloses the same composition as claimed (hydroxypropyl starch phosphate), the fluid, if subjected to testing, would act in the same manner as claimed, i.e., it would be capable of demonstrating that the hydroxypropyl starch phosphate is a “salting out inhibitor” (e.g., p.5, lines 8-10 allowing for use of gelling agents with fluid with higher salt concentrations without “salting out” or precipitation of the gelling agent).  A chemical composition and its 
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112. 
Regarding claim 20, Eluru discloses wherein the one or more salts are present in the treatment fluid in an amount of from about 8.5 lb/gal to about 14.5 lb/gal (e.g., [00047] “To prepare a gravel packing fluid, 4 grams of hydroxypropyl starch phosphate was dissolved in a 9.2 ppg sodium bromide aqueous solution (-16% NaBr)”; 9.2 ppg = 9.2 lb/gal).
Applicant may note that Eluru further discloses “The aqueous carrier fluid generally includes fresh water, salt water, or a brine (e.g., a saturated salt water) […] One of ordinary skill in the art recognizes the appropriate concentration of a particular salt to achieve a desired density given factors such as environmental regulations” ([00027]).  Accordingly, even if it were somehow found that Eluru fails to disclose this concentration range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eluru to include an “appropriate concentration of a particular salt” such as 8.5-14.5 lb/gal, in order to “achieve a desired density.”  

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Eluru.
Regarding claim 9, Eluru discloses “Hydroxypropyl starch phosphate is admixed with the aqueous carrier fluid in an amount sufficient to provide a desired viscosity to the gravel packing fluid” ([00028]) and provides an Example 3 where “As can be seen from the graph, the gravel packing fluid with gel stabilizer has a stable viscosity of 40 cp for at least 2 hours at 551/s after many shear cycles” ([00052]). 
However, Eluru fails to disclose the same exact shear rate and temperature.
Nevertheless, the general viscosity is the salient property of the fluid, and Eluru plainly discloses viscosity of <100 cP.  Accordingly, although silent to the same shear rate and temperature, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eluru to include wherein the treatment fluid has an apparent viscosity of about 100 cP or less at a shear rate of 100 sec-1 and a temperature of about 250 °F, in order to “provide a desired viscosity to the gravel packing fluid” for the conditions such a fluid would experience.  

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Eluru as in claim 1, and further in view of Suryawanshi (2014/0202695) (cited by Applicant).
Regarding claim 4, Eluru discloses gravel packing with the fluid (abstract).
However, Eluru fails to disclose using the fluid as a fracturing fluid.
Nevertheless, gravel packing and fracturing fluids are usually considered readily interchangeable in the art.  For example, Suryawanshi teaches treatment fluids used “as part of gravel packing and combined gravel packing-fracturing operations” (abstract) such as wherein “the gravel packing and fracturing operations may be combined in a single operation” ([0034]) and “Such operations comprise a combined gravel packing procedure and fracturing of the formation. In such operations, the treatment fluids described herein are pumped into the formation above fracturing pressure […] the combination of fracturing and gravel packing may improve well production. Fracturing while gravel packing may help by bypassing formation damage or skin effects, and creating an external pack around the well bore” ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eluru to include wherein the treatment fluid is introduced at a pressure sufficient to create or enhance one or more fractures within the subterranean formation, in order to advantageously combine gravel packing (as in Eluru) with fracturing (as in Suryawanshi) and thereby improve well production, bypass formation damage or skin effects.

Claims 13-17 are rejected under 35 U.S.C. 103 as obvious over Suryawanshi (2014/0202695) (cited by Applicant) (also cited above).
Applicant may note that claim 18 does not face Prior Art rejections over Suryawanshi.
Regarding independent claim 13, Suryawanshi discloses A method (abstract “Treatment fluids employing stabilized heteropolysaccharide-based gels in brines are used as part of gravel packing and combined gravel packing-fracturing operations” with “a protein present in an amount sufficient to stabilize the heteropolysaccharide and hence minimizing the salting out phenomenon”) comprising: 
forming a treatment fluid ([0014] “treatment fluids comprising heteropolysaccharide-based gels that are stabilized against salting out by including protein additives”; e.g., [0049] “The required amount of biocide, bactericide, iron chelating agent and gelling agent were mixed in 1 lit. of brine”) comprising an aqueous base fluid ([0022] “Aqueous base fluids suitable for use in the treatment fluids of the disclosure herein may comprise fresh water”), a salting out inhibitor ([0021] “embodiments of the invention include the addition of casein, gluten, and related proteins to the treatment fluid to provide a stabilizing effect on the heteropolysaccharides present, preventing them from salting-out”), a gelling agent ([0013] “heteropolysaccharide-based gels”), and one or more salts (e.g., [0014] “relatively high brine concentrations, such as brine density greater than about 10 ppg having salts”); and 
placing the treatment fluid into at least a portion of a subterranean formation ([0007] “placing the gravel packing fluid in a subterranean formation”).
However, Suryawanshi does not disclose specifically forming the treatment fluid by providing a first fluid comprising aqueous bas fluid, gelling agent, and salting out inhibitor, then adding the salts.
Nevertheless, Suryawanshi teaches “Aqueous base fluids suitable for use in the treatment fluids of the disclosure herein may comprise fresh water” ([0022]); “For gravel packing operations requiring higher densities, heteropolysaccharide-based viscosifiers, such as diutan gels are commonly employed in brine-based fluids. However, when diutan gels are prepared in high salt concentration brines (e.g., brine density greater than about 10 ppg such as, but not limited to, sodium bromide, calcium bromide, calcium chloride, cesium formate, cesium acetate, potassium formate and potassium acetate) and temperatures above about 180°F (about 82°C), diutan exhibits a salting-out effect […] Thus, the salting-out effect tends to limit the brine types, brine densities, and temperatures in which the treatment fluids can be prepared and used” ([0003]); and “embodiments of the invention include the addition of casein, gluten, and related proteins to the treatment fluid to provide a stabilizing effect on the heteropolysaccharides present, preventing them from salting-out” ([0021]).
It is common in the art to add chemicals in whichever order is convenient for the treatment operation, provided the order does not negatively impact the chemicals for their intended uses.  Clearly, Suryawanshi providing a protein that prevents salting-out means that Suryawanshi is particularly concerned about the possibility of the gelling agents salting out.  When starting with “fresh water” as the 
“forming a treatment fluid comprising an aqueous base fluid, a salting out inhibitor, a gelling agent, and one or more salts, wherein forming the treatment fluid comprises: 
providing a first fluid comprising the aqueous base fluid, the gelling agent, and the salting out inhibitor, and 
adding the one or more salts to the first fluid”). 
Second, the modification is obvious as no more than the use of familiar elements (known proteins that prevent salting out; known salts; known gelling agent) according to known techniques (adding in whichever order does not negatively impact the chemicals for their intended use) in a manner that achieves predictable results (minimizing inadvertent risk of the gelling agent salting out).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claims 14 and 15, Suryawanshi discloses 
(claim 14) wherein forming the treatment fluid comprises adding a gravel material to the first fluid (e.g., [0020] “The amount of heteropolysaccharide in the treatment fluid may be readily selected to provide good suspension of particulates such as sand/gravel”); and/or
(claim 15) further comprising allowing the gravel material to form at least a portion of a gravel pack in at least the portion of the subterranean formation (e.g., [0045] “Fracturing while gravel packing may help by bypassing formation damage or skin effects, and creating an external pack around the well bore”).
Regarding claim 16, Suryawanshi discloses wherein the gelling agent is selected from group consisting of: xanthan, scleroglucan, diutan, succinoglycan, guar, hydroxyethyl cellulose, a derivative of the foregoing, and any combination thereof ([0016] “In some embodiments, heteropolysaccharides may comprise one selected from the group consisting of diutan, scleroglucan, and 
Regarding claim 17, Suryawanshi discloses wherein the one or more salts are present in the treatment fluid in an amount of from about 8.5 lb/gal to about 14.5 lb/gal (e.g., [0057] “60 lb/Mgal diutan in 12 ppg NaBr brine” = 12 lb/gal; also e.g. [0014] “relatively high brine concentrations, such as brine density greater than about 10 ppg”).

Conclusion
As above, Applicant may simply incorporate claims 5 or 6 into independent claims 1 and 19; and incorporate claim 18 into independent claim 13.  Applicant may note that these are different proposals because of the different focuses of claims 1/19 vs. claim 13, as presented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Pauls (2006/0205606) first discusses limiting salting out of gelling agent in a wellbore fluid by including only certain salts, such as bromides ([0029]).  However, this reference fails to disclose or teach including salting out inhibitors such as phosphate anions or oligomers/polymers with ammonium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674